DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 8 has been amended, claims 1-7, 10, 12-14 have been cancelled, and claims 8-9, 11, 15 are pending as amended on 02/08/21. 
4.        The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 02/08/21. In particular, claim 8 has been amended to include features “for recovering oil from oil reservoir”, “a polymer comprising hydrophilic moieties selected from the group consisting of an ethylenically unsaturated amide, an N-substituted derivative of the ethylenically unsaturated amide, an ethylenically unsaturated carboxylic acid, a sulfoalkyl ester of an unsaturated carboxylic acid, an aminoalkyl ester of an unsaturated carboxylic acids, a diallyl ammonium compound, a vinyl heterocyclic amide, a vinylaryl sulfonate, hydrolyzed acrylamide, non-hydrolyzed acrylamide, ethylene oxide, a monosaccharide, a urethane, and a combination thereof and a plurality of hydrophobic groups selected from the group consisting of a C8-C18 alkyl, an aryl, an aralkyl, an alkylphenol, a haloalkyl, a quaternary ammonium halide, and a combination thereof” and “wherein the surfactant is selected from the 
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.         This application has PRO 62/659,819 04/19/2018.

Response to Amendment
8.         Applicant's amendment filed on 02/08/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to the rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 02/08/21, have been fully considered but are moot in view of cancellation of claim 10.  
10.         Applicant's arguments with respect to the rejection of claims 8-9, 11, 15 under 35 U.S.C. 102(a)(1) as being anticipated by Drochon (US 2007/0281869), claim 12 under 35 U.S.C. 103 as being unpatentable over Drochon in view of Weerasooriya (US 

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

       Claims 8-9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drochon (US 2007/0281869) in view of Yeung (US 2003/ 0204014) and Weerasooriya (US 2011/0281779).
            Regarding claim 8, Drochon discloses method of oil recovery from an oil reservoir, wherein the method comprising injecting into the oil reservoir an aqueous fluid comprising a polymer comprising hydrophilic backbone and hydrophobic side chains, and a surfactant that changes shape within the oil reservoir based on salinity and/or temperature (para [0019], [0037], [0048]-[0049]). Drochon discloses thermo sensitive polymers exhibiting lower critical solution temperature but do not disclose polymer having applicants elected hydrophobic C8-C18 alkyl group (regarding claim 13) and hydrophilic ethylene oxide group (regarding claim 14). 
            However, Yeung discloses thermo sensitive (thermo thickening) polymers exhibiting lower critical solution temperature, wherein the polymers contain the hydrophobic group such as tridecyl alcohol and hydrophilic 50 moles of ethylene oxide, wherein the polymer used in the oil filed for the thermo thickening purpose (para [0005], [0012], [0033], [0048]-[0049], [0064], claim 1). 
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the thermo sensitive (thermo thickening) polymers containing the hydrophobic group such as tridecyl alcohol and hydrophilic 50 moles of ethylene oxide of Yeung in the composition of Drochon because Yeung teaches that the claimed polymers containing the hydrophobic group and hydrophilic group and the thermo sensitive (thermo thickening) polymers of Drochon are functionally equivalent, e.g. thermo sensitive (thermo thickening) polymers containing the hydrophobic group 
 Drochon discloses surfactant but does not disclose the surfactant such as alkylated propylene oxide ethylene oxide sulfates.
 However, Weerasooriya discloses oil recovery by the use of polymer surfactant formulation, wherein the surfactant comprises alkylated propylene oxide ethylene oxide sulfates such as C32-7PO-10EO-SO4 (para [0029], [0095], [0151], table 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Drochon with the aforementioned teachings of Weerasooriya to provide a fluid comprising alkylated propylene oxide ethylene oxide sulfates surfactant such as C32-7PO-10EO-SO4 in order to use such fluid in the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Regarding claim 9, Drochon discloses injecting the aqueous injection fluid into the oil reservoir, wherein the aqueous injection fluid has a first viscosity at a point of injection, and wherein the aqueous injection fluid adaptively increases in viscosity to a second viscosity as the aqueous injection fluid encounters the oil reservoir (para [0037]).  
Regarding claim 11, Drochon discloses the surfactant undergoes a sphere to rod transition based on salinity and/or temperature (para [0048]). 
           Regarding claim 15, Drochon discloses the amount of polymer 2 wt% and the amount of surfactant 0.5 wt% (para [0068]) fall into instant claim range of the polymer is present in an amount of about 0.05 wt% to about 2.0 wt%, and the surfactant is present in an amount of about 0.05 wt% to about 2.0 wt%.

Conclusion
14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768